United States Court of Appeals

For the First Circuit









Nos. 02-1677, 02-1717



UNITED STATES OF AMERICA,

Appellee,



v.



ANGEL CASAS,

Defendant, Appellant.





No. 02-1708

UNITED STATES OF AMERICA,

Appellee,



v.



Defendant, Appellant.





No. 02-1716

UNITED STATES OF AMERICA,

Appellee,



v.



JOHN CORREY, A/K/A EARTH,

Defendant, Appellant.





No. 02-1996

UNITED STATES OF AMERICA,

Appellee,



v.



ANGEL LUIS PIZARRO-MORALES, A/K/A WEE,

Defendant, Appellant.





No. 02-1997

UNITED STATES OF AMERICA,

Appellee,



v.



Defendant, Appellant.





No. 02-2124

UNITED STATES OF AMERICA,

Appellee,



v.



RAYMOND NICOLAI-CABASSA, A/K/A RAY,

Defendant, Appellant









ERRATA SHEET





The opinion of this Court issued on October 7, 2005, is amended as follows:



On page 3, line 8, replace "May" with "March".



On page 31, line 8, replace "that sentencing courts" with "the sentencing courts".



On page 31, line 1 of footnote 19, replace "footnote 14" with "footnote 15".



On page 58, line 2 of footnote 35, replace "lead him" with "led him".